DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: in line 7, the correct word is “linear”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 in line 3 recites the limitation “an aperture in one of the first and second upper members”. It is unclear what applicant is trying to claim with this limitation, according to the description and the drawings the aperture is formed between the first and second upper members and is not formed on any of the first and second upper members. The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maracci (US 2011/0271611).
Regarding claim 1, Maracci discloses a mounting device 11 comprising: 
a base having an internal cavity bound by an inner surface of the base, the base extending from a bottom perimeter to a top 3, and the base having an open bottom in communication with the internal cavity; 
an upper portion above the base, wherein the upper portion extends from the top 3 of the base and includes a vertical member 3c, 3c defining a face above the base, wherein the face has a width (W); 
an aperture formed in the face and extending through the upper portion transverse to the width of the face; and 
the open bottom of the base has a dimension parallel to the width which extends beyond the width of the face (annotated Fig 5). 

    PNG
    media_image1.png
    495
    696
    media_image1.png
    Greyscale

Regarding claim 2, Maracci discloses a seal 6 under the bottom perimeter (Fig 4, annotated Fig 5).
Regarding claim 3, Maracci discloses a mounting device 11 comprising: a base having an internal cavity bound by an inner surface of the base, the base extending from a bottom perimeter to a top, and the base having an open bottom in communication with the internal cavity (annotated Fig 5); 
a first upper member 3c above the base, wherein the first upper member 3c extends from the base and defines a first inner face above the base, wherein the first inner face has a first width (W); a second upper member 3c above the base (behind the first upper member), wherein the second upper member 3c extends from the base and defines a second inner face above the base, wherein the second inner face has a second width (W); and
the open bottom of the base has a dimension parallel to the first and second widths (W) which is greater than at least one of the first and second widths (W) (annotated Fig 5).

    PNG
    media_image2.png
    550
    686
    media_image2.png
    Greyscale






Regarding claim 5, Maracci discloses a mounting device 11 comprising: 
a base having an internal cavity, a top 3, and an open bottom in communication with the internal cavity; 
opposed upper support members 3c above the base (pair of front elements 3c), cooperatively flanking a guide above the base, wherein the guide is capable of being configured to receive an object held between the upper support members 3c and over the base; and the base extends outward beyond each of the upper support members 3c (Fig 4, annotated Fig 5). Examiner wants to note that the top 3 of the base extends from the front to the back and each of the upper support members extend for only a section of the top 3 thus the claimed limitations are met.


    PNG
    media_image3.png
    495
    696
    media_image3.png
    Greyscale

Regarding claim 6, Maracci discloses a mounting device 11 comprising: 
a base having an open bottom, an inner surface, and an internal cavity bound by the inner surface of the base, wherein the open bottom is in communication with the internal cavity; 
a linear guide on the base, wherein the linear guide has a length (between front edge and element 7) and is capable of being configured to receive, slide, and secure support hardware along the length; and the open bottom of the base has a dimension parallel to the length of the linear guide, which dimension is less than said length (Fig 4, annotated Fig 5). 
    PNG
    media_image3.png
    495
    696
    media_image3.png
    Greyscale


Regarding claim 7, Maracci discloses a mounting device 11 comprising: 
a base having an internal cavity; 
an upper portion above the base, wherein the upper portion extends upward from the base and includes a vertical member 3c defining opposed first and second faces above the base; 
an aperture formed through the upper portion and extending through the first and second faces; and 
wherein the base extends outward, beyond each of the first and second faces (annotated Fig 5). Examiner wants to note that the top portion 3 of the base extends from the front to the back and each of the first and second faces extend for only a section of the top portion 3 thus the claimed limitations are met.
Regarding claim 8, Maracci discloses the internal cavity, bound by the base, extends outward beyond each of the first and second faces (annotated Fig 5). 
Regarding claim 9, Maracci discloses the aperture is transverse to the first and second faces (annotated Fig 5).

    PNG
    media_image4.png
    550
    686
    media_image4.png
    Greyscale

Regarding claim 10, Maracci discloses a mounting device 11 comprising: 
a base having an internal cavity; an upper portion above the base, wherein the upper portion extends upward from the base and includes a vertical member 3c defining opposed first and second faces above the base; an aperture formed through the upper portion and extending through the first and second faces; and 
a seal 6 under the base which extends outward beyond each of the first and second faces of the upper portion (Fig 4, annotated Fig 5).
Regarding claim 11, Maracci discloses wherein the internal cavity extends outward beyond each of the first and second faces of the upper portion (annotated Fig 5). Examiner wants to note that the internal cavity extends from the front to the back and each of the first and second faces extend for only a section of the internal cavity thus the claimed limitations are met.


    PNG
    media_image4.png
    550
    686
    media_image4.png
    Greyscale


8.	Claim(s) 10 as an alternative is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns (US 8,826,618). Sterns discloses a mounting device 43 comprising: 
a base having an internal cavity 45; an upper portion above the base, wherein the upper portion extends upward from the base and includes a vertical member defining opposed first and second faces above the base; an aperture 44 formed through the upper portion and extending through the first and second faces; and 
a seal 26 under the base which extends outward beyond each of the first and second faces of the upper portion (annotated Fig 1A).

    PNG
    media_image5.png
    703
    547
    media_image5.png
    Greyscale

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,781,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
11.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 13 of U.S. Patent No. 10,982,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.

	Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/30/2022